MEMORANDUM OPINION


Nos. 04-07-00288-CR & 04-07-00289-CR

Annie GONZALES,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 4, Bexar County, Texas
Trial Court Nos. 965560 & 207289
Honorable Sarah Garrahan-Moulder, Judge Presiding

PER CURIAM

Sitting:	Catherine Stone, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:  July 11, 2007
 
DISMISSED
 Appellant has filed motions to dismiss her appeals by withdrawing her notices of appeal.  The
motions are granted, and the appeals are dismissed.  See Tex. R. App. P. 42.2(a).

							PER CURIAM
Do Not Publish